Order entered May 11, 2016




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-15-01517-CV

                               JUAN GARZA DE LEON, Appellant

                                                    V.

                     RED WING BRANDS OF AMERICA, INC., Appellee

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-08768-I

                                               ORDER
        At court reporter Sheretta L. Martin’s request, we extended the deadline for filing the

reporter’s record to May 2, 2016. To date, however, the record has not been filed. Accordingly,

we ORDER Ms. Martin to file the record no later than May 23, 2016. Because the reporter’s

record was first due January 29, 2016, no further extensions will be granted absent exigent

circumstances. We caution Ms. Martin that failure to comply with this order may result in an

order that she not sit as a reporter until the record is filed.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Phyllis

Lister Brown, Presiding Judge of the 162nd Judicial District Court; Ms. Martin; and all parties.

                                                          /s/     CRAIG STODDART
                                                                  JUSTICE